Election/Restriction
Claim 1 is generic to the following disclosed patentably distinct species: 
Species I represented by Fig. 4, drawn to a turbine blade airfoil having a gap between the first dividing plate and the perforated plate is gradually reduced from the outer side to the inner side, and a gap between the first dividing plate and the second dividing plate is gradually increased from the outer side to the inner side.
Species II represented by Fig. 5, drawn to a vane airfoil having a gap between the first dividing plate and the perforated plate is gradually reduced from the outer shroud to the inner shroud.
Species III represented by Fig. 6, drawn to a turbine blade airfoil having a gap between the first dividing plate and the perforated plate is gradually increased from the outer side to the inner side.
Species IV represented by Fig. 7, drawn to a turbine blade airfoil having a gap between the perforated plate and the trailing edge is gradually increased from the outer side to the inner side, and a gap between the first dividing plate and the perforated plate is gradually reduced toward the inner side.

The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. As discussed above, Species II is directed to a vane, while the other species are directed to a blade. Furthermore, all species are directed to different arrangements of gaps, as detailed above. In addition, these species are not obvious variants of each other based 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The features of the different species would require searches in different areas, and the use of different search terms. The art applicable to one species would not necessarily be applicable to the other species. Rejections and arguments relating to patentability would need to address different questions of each species.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BUI whose telephone number is (571) 272-0685.  The examiner can normally be reached on 7:30 AM - 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ANDREW THANH BUI/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745